Per Curiam.
Defendant Dwayne Gibbons was convicted upon a plea of guilty to assault with intent to rob while being armed, MCLA 750.89; MSA 28.284. He appeals as of right.
Defendant first challenges the validity of his guilty plea on the basis that he was not informed that at trial his guilt would have to be proved beyond a reasonable doubt and that he would have the right to compulsory process to obtain witnesses in his favor. We find such claim to be without foundation. Defendant’s guilty plea occurred on December 11, 1972, which was prior to the June 1, 1973 effective date of GCR 1963, 785.7. At such time it was not error for the trial court to fail to advise a defendant that if he did not plead guilty his guilt at trial must be proved beyond a reasonable doubt. People v McCulloch, 8 Mich App 481; 154 NW2d 664 (1967). Similarly, there was no requirement prior to the adoption of GCR 1963, 785.7 that a defendant be specifically informed that by pleading guilty he waives the right to compulsory process for obtaining witnesses in his favor at trial, since this was not one of the specifically enumerated rights required by People v Jaworski, 387 Mich 21; 194 NW2d 868 (1972), for the taking of an informed plea.
Defendant’s final contention is that the trial *526court erred in accepting his plea of guilty without first advising him of his right to trial without a jury.
In People v Eagan, 46 Mich App 377; 208 NW2d 219 (1973), this Court held that it was error to simply advise a defendant at a guilty plea that he had a right to trial, without informing him that such a trial would be by jury or the court without a jury. In the case at bar the trial court stated:
"Now, I want you all to understand you’re considered innocent of the offense and you stay innocent until and unless a judge or a jury after they have weighed the evidence presented by the prosecution, decided after hearing that evidence, that you were guilty.”
We believe that this statement by the trial court was sufficient to inform defendant of his right to trial by judge or jury as required by Eagan, supra.
Affirmed.